Smith, J. :
The determination of the- Special Term upon the writ was made upon notice to the corporation counsel of the city of Rochester. After that determination the relator paid to the city of Rochester the amount specified therein as the amount of tax for which the relator was justly liable. We are of opinion that the Special ’Term should not, after such payment, have set aside that determi"nation and have admitted the respondents into the proceeding to litigate the relator’s claim of inequality of assessment!
The order should, therefore, be reversed.
All concurred.
Order reversed with ten dollars costs and disbursements, and motion denied, with ten dollars costs.